Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6 and 12 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1of U.S. Patent Nos U.S 10,470,205.  Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 10,470,205
Instant Application 16/328,607
Claim 1  
A method for operating a user equipment in a 5G New Radio (NR) Radio Access Network, the method comprising: receiving a configuration message configuring a slot aggregation;  receiving data signaling based on a scheduled 
slot aggregation, the scheduled slot aggregation having a structure comprising a plurality of consecutive slots, each slot of the structure of the scheduled slot aggregation having the same duration of N symbols and having a slot format 
representing time resources in the slot scheduled for reception of data signaling;  a slot format of at least one slot of the slot aggregation being adapted based on the 
Claims 1, 6 and 12:
A radio node for a Radio Access Network, the radio node comprising: 
processing circuitry being configured to: 
receive an indication corresponding to a structure of a scheduled slot aggregation, the scheduled slot aggregation comprising a plurality of slots: select a slot format of a first slot of the scheduled slot aggregation based on the structure of the scheduled slot aggregation and on a slot format of a second slot of the scheduled slot aggregation; 
communicate in the Radio Access Network based on the indicated structure of the .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 3-6, 8-10, 12, 14-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2017/0366377 to Aris et al. (hereinafter Aris).

 	As to claims 1, 6 and 12, Aris discloses A radio node for a Radio Access Network, the radio node comprising: 
 	processing circuitry being configured to: 

 	select a slot format of a first slot of the scheduled slot aggregation based on the structure of the scheduled slot aggregation and on a slot format of a second slot of the scheduled slot aggregation (Aris; [0153]-[0154]; [0156]; [0159] Fig.10, Fig.11 shows and discloses selecting format A in a slot n. [0159] discloses selecting format A in a second slot) ; 
 	communicate in the Radio Access Network based on the indicated structure of the scheduled slot aggregation and based on the selected slot format of the first slot (Aris; [0005]-[0006]; [0159] discloses of communicate in the network based on the selected format and indication that indicates format A in the first slot and second slot)

	As to claims 3, 8 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Aris discloses wherein the selected slot format indicates at least one of:
 	at least one time-frequency resource scheduled for control information (Aris; [0062] discloses PUCCH resource. PUCCH resource is a time-frequency resource which is known to the technology. Here Aris is applied for the 1st alternative); and
 	at least one time-frequency resource scheduled for data . 

	As to claims 4 and 9, the rejection of claim 1 as listed above is incorporated herein. In addition Aris discloses wherein the structure of the scheduled slot aggregation at least one of represents and indicates an order of the plurality of slots of the scheduled slot aggregation (Aris; [0095]; [0134]).  

	As to claims 5 and 10, the rejection of claim 1 as listed above is incorporated herein. In addition Aris discloses wherein the selected slot format is configured based on a density of control information of the scheduled slot aggregation (Aris; [0153]-[0154]; [0156]; [0159])

	As to claims 15 and 20, the rejection of claim 2 as listed above is incorporated herein. In addition Aris disclose wherein the slot format indicates at least one of:
 	at least one time-frequency resource scheduled for control information (Aris; [0062] discloses PUCCH resource. PUCCH resource is a time-frequency resource which is known to the technology. Here Aris is applied for the 1st alternative) and 
 	at least one time-frequency resource scheduled for data

	As to claim 16, the rejection of claim 15 as listed above is incorporated herein. In addition Aris disclose wherein the structure of the scheduled slot aggregation at least one of represents and indicates an order of the plurality of slots of the scheduled slot aggregation (Aris; [0095]; [0134]).  

	As to claim 17, the rejection of claim 2 as listed above is incorporated herein. In addition Aris disclose wherein the structure of the scheduled slot aggregation at least one of represents and indicates an order of the plurality of slots of the scheduled slot aggregation (Aris; [0095]; [0134]). 

	As to claims 18 and 21, the rejection of claim 2 as listed above is incorporated herein. In addition Aris discloses wherein the selected slot format is configured based on a density of control information of the scheduled slot aggregation (Aris; [0153]-[0154]; [0156]; [0159]). 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 2, 7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2017/0366377 to Aris et al. (hereinafter Aris) in view of U.S.  Pre-Grant Publication US 2005/0213503 to Guo et al. (hereinafter Guo)
	
 	As to claims 2, 7, 13 and 19, Aris discloses a slot aggregation, but fails to disclose of two slots having different prescribed duration. However, Guo discloses 
 	wherein the scheduled slot aggregation comprises at least two slots having different prescribed durations (Guo; [0026]; Fig.2)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478